COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00327-CV


IN THE INTEREST OF P.S. AND
C.S., CHILDREN




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-100795-14

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant N.P. (Mother) filed a timely notice of appeal from the August 22,

2016 judgment terminating her parental rights to P.S. and C.S. Mother timely

filed a motion for new trial on September 8, 2016. Thereafter, we learned that

the trial court had granted Mother’s motion for new trial but had not signed an



      1
      See Tex. R. App. P. 47.4.
order. See Smith v. McCorkle, 895 S.W.2d 692, 692 (Tex. 1995) (“A docket

entry does not constitute a written order.”).

      On October 11, 2016, we sent a letter to the parties stating that it had

come to the court’s attention that the trial court had granted Mother’s motion for

new trial. We requested that the parties supply us with a signed copy of the

order granting Mother’s motion for new trial on or before Friday, October 21,

2016. The letter also stated that upon receipt of a signed copy of the order

granting Mother’s motion for new trial, the appeal could be dismissed as moot

unless any party desiring to continue the appeal filed a response on or before

Friday, October 21, 2016, stating grounds for continuing this appeal.

      On October 17, 2016, we received a signed copy of the agreed order

granting Mother’s motion for new trial, granting the Department’s motion for new

trial, and finding “that all parties are agreed to the new trial.” No response was

received from either party showing grounds for continuing the appeal.

      Therefore, on this court’s own motion, we dismiss this appeal as moot.

See Tex. R. App. P. 42.3(a), (c), 43.2(f).

                                                  PER CURIAM

PANEL: WALKER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: November 3, 2016




                                             2